Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group 1 (claims 1-2, 5-6 and 9-10) in the reply filed on 12/22/20 is acknowledged.

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panin et al. (US 2014/0200848 (provided in the IDS)). 

3.	 Addressing claims 1-2, Panin discloses:
a method of conducting a multi-pass dynamic positron emission tomography (PET) scans using continuous bed motion (CBM) mode, the method comprising: acquiring PET sinogram data using CBM mode as the patient bed is moving in a first direction (see [0016] and [0042]);
acquiring PET sonogram data using CBM mode as the patient bed is moving in a second direction that is opposite from the first direction (see [0016] and [0042]; back and forth are first and second directions; second direction opposite the first direction); 
reconstructing 3-D PET image from the acquired PET sonogram data (see Fig. 5B, [0006] and [0015]);
wherein the first direction is from the patient’s head to feet direction (see Fig. 5B, [0042] and [0086]; arrow shows head to foot direction).

Addressing claims 9-10, it is inherent that the method is perform by the system therefore system claims 9-10 are being rejected for the same reason as method claims 1-2. 

Allowable Subject Matter

Addressing claims 5-6, Panin discloses single direction and bi-direction scan mode. However, he does not disclose using them in a combination. No art rejection for claims 5-6. Claims 5-6 are allowed. Examiner tried to contact applicant, but the phone number on record is disconnected. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0260857; US 2016/0000388 and US 2016/0073975.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793